Citation Nr: 0112752	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a special monthly allowance by reason of the 
need for regular aid and attendance and/or for housebound 
status for a surviving spouse.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died in July 1997.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a special monthly allowance by reason 
of the need for regular aid and attendance and for housebound 
benefits to the veteran's surviving spouse.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The appellant was born in December 1922.

3.  The appellant's principal disabilities consist of 
diabetes mellitus, hypertension, arteriosclerosis heart 
disease, a diabetic ulcer on the left great toe, and 
status/post coronary artery bypass surgery in 1993.

4.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

5.  The appellant is not unable to feed or clothe herself, 
bedridden, or incapable of attending to the needs of nature 
without assistance due to disability.  

6.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in her inability 
to care for most of her daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect herself from the hazards and dangers of 
her daily environment.

7.  The appellant's disabilities do not result in her 
confinement to her home and the immediate premises. 


CONCLUSION OF LAW

The criteria for a special monthly allowance by reason of the 
appellant being in need of the regular aid and attendance of 
another person and/or by reason of the appellant being 
housebound due to disabilities have not been met.  
38 U.S.C.A. §§ 1502, 1541 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.351, 3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Further, the Board notes that the appellant was 
provided a medical examination by her private treating 
physician specifically to address the issue of her need for 
aid and attendant and/or for housebound status.  Therefore, 
the Board finds that the requirements of the VCAA have been 
satisfied.

Under the relevant regulations, where a surviving spouse who 
is entitled to death pension is in need of the regular aid 
and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d) (West 1991 & Supp. 
2000).  For pension purposes, a person shall be considered to 
be in need of regular aid and assistance if such person is 
(1) a patient in a nursing home on account of mental or 
physical incapacity, or (2) helpless or blind, or so near 
helpless or blind as to need the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2000).

In addition, a surviving spouse may be entitled to housebound 
status if she is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  38 C.F.R. 
§ 3.351 (2000). 

The appellant underwent an examination by her private 
treating physician for housebound status and/or permanent 
need for aid and attendance in February 2000.  The report of 
the examination revealed that her main complaints were 
diabetes mellitus, including a diabetic ulcer on her left 
toe, hypertension, arteriosclerotic heart disease, and 
status/post coronary artery bypass graft surgery.  There were 
no restrictions of the upper or lower extremities or spine 
noted, except for the diabetic ulcer on the left first toe 
and diabetic neuropathy.  Her blood pressure was reported as 
148/52.  Her posture and nutrition were noted to be "okay" 
and her gait was "limited;" however, it does not appear 
that she required a cane, brace, or walker for ambulation.  
Her visual acuity was not less than 5/200, she was able to 
feed herself unassisted, she did not require aid to attend to 
the wants of nature, and was noted to be competent.  There 
was no indication that the appellant was hospitalized, in a 
nursing home, helpless, or blind at the time of this 
evaluation.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to a 
special monthly allowance based on the need for regular aid 
and attendance of another person.  The medical evidence does 
not indicate that she meets the criteria outlined in 38 
C.F.R. § 3.351.  Specifically, there is no indication that 
she is mentally or physically incapacitated to the extent 
that she needs regular aid and attendance.  There is no 
evidence that she is unable to feed herself, bathe herself, 
and attend to the needs of nature herself.  While she has 
some limited gait, she appears to be able to ambulate without 
assistance and without prosthetic or orthopedic appliances.  
Further, the evidence does not show that she is unable to 
take care of daily self-care activities due to disability, or 
is otherwise in need of regular aid and attendance as 
envisioned by the regulation.  She is neither shown to be 
helpless or blind, or so nearly helpless or blind as to 
require the regular attendance of another person.  
Accordingly, the Board concludes that the appellant is not 
entitled to special monthly allowance based on the need for 
regular aid and attendance.

In addition, entitlement to the housebound benefit requires 
that the surviving spouse be "permanently housebound," 
defined as substantially confined to her home or immediate 
premises.  In this case, there is no evidence that the 
appellant is limited in her ability to leave her dwelling or 
immediate premises due to her disabilities.  While she has 
maintained that the diabetic ulcer on her foot confined her 
to home, there is no medical evidence to support that claim 
as reflected by her apparent ability to ambulate without 
difficulty.  Moreover, while the report does not reflect the 
mode of the appellant's travel to the examination, there is 
no indication that she had difficulty attending the 
examination.  For these reasons, entitlement to housebound 
status is not in order. 


ORDER

Special monthly allowance by reason of the need for regular 
aid and attendance and/or for housebound status for a 
surviving spouse is denied.



		
	Gary L. Gick
	Member, Board of Veterans Appeal

 

